DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 19305010.1, filed on 01/04/2019.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/2022.
Claims 1-15 remain pending.

Claim Objections
Claims 16-20 are objected to because of the following informalities: Claims 16-20 must be updated to correct the incorrect status identifier. Claims 16-20 have been withdrawn from prosecution. the status identifier must reflect such election. The examiner acknowledges the Applicant’s right to rejoin claims 16-20 in the future if found to be appropriate.  
Claim 5 is objected to because of the following informalities: claim 5 recites the limitation “retaining members are formed as hooks”. The language appears to suggest that the retaining members are formed using a plurality of hooks. Please clarify that each retaining member is a single hook.
Claim 14 is objected to because of the following informalities: claim 14 recites the limitation “two complementary retaining members configured to be snap-fit with the retaining members form a tight fit” in lines 1-2. Recommended language: “two complementary retaining members are configured to be snap-fit with the retaining members to form a tight fit”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the individual" in 5, it is unclear if this is the same “individual user” as recited in claim 2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the interface member comprising two complementary retaining members” in line 11. It is unclear and indefinite whether the retaining members of the interface member are complementary to each other or to the retaining members of the resilient cuff holder.
Dependent claims 2-15 are rejected for depending on rejected claim 1.
Claim 3 recites the limitation “the interface member is screwed to the control unit housing” in lines 1 and 2. It is unclear and indefinite how the interface member is screwed to the control unit housing. Does the claim intend to require the interface member to be connected or retained to the control unit housing using screws as retainers or is the interface member itself screwed on, using threads and mating means, to the control unit housing?
Claim 4 recites the limitation “the retaining members” in line 1. It is unclear and indefinite whether this is referring to the two retaining members of the resilient cuff holder or the complementary retaining members of the interface member. 
Claim 5 recites the limitation “two hooks” in line 1. It is unclear and indefinite what two hooks are being referred to here. Are these the same retaining members that are formed as hooks? There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “interlock elements/pins in holes” in line 1 while in line 3 recites “receiving the interlock pins”. It is unclear whether the claim requires both the interlock elements and pins in holes, just one, or whether the interlock elements/pins in holes are all one single item. In other words, it is unclear and indefinite what the interlock pins are. The claim only discusses interlock elements or pins in holes prior to introducing “interlock pins”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “transverse holes” in line 3. It is unclear and indefinite if these are the same holes as in line 2 or not. 
Claim 7 recites the limitation “control unit housing” in line 2. It is unclear if this is the same control unit housing as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the cylindrical body” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the cuff holder” in line 1. It is unclear and indefinite whether this is the same as the resilient cuff holder of claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “at least one through further holes” in lines 2 and 3. It is unclear what the claim intends to recite here. Is there one further through hole, or at lest one further through hole, or does the hole further passes through…? Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5687732 issued to Inagaki et al. (hereinafter “Inagaki”) in view of US Pat Pub No 20050171444 granted to Ono et al. (hereinafter “Ono”).
Regarding claim 1, Inagaki discloses a cuff-type monitoring device (abstract, fig. 1, Col. 3, lines 9-11 “wrist-type blood pressure monitor 1”, line 15 “includes a main body”, line 29 “cuff 30”; similarly, Col. 5, line 39-43, Fig 8), for collecting cardiovascular data relating to an individual user (Col. 4, lines 5-6 “…operator mounts the cuff 30 on a wrist of the operator for blood pressure measurement”; similarly, Col. 5, lines 47-49 “blood pressure monitor…with display 113 showing measured data”), comprising: - a control unit housing (fig. 8, Col. 5, lines 47-49 “main housing 110”) including at least a pump (Col. 3, lines 28-29 “inflating switch 12 for inflating the cuff 30”), - a cuff assembly (Col. 3, line 29 “cuff 30”, Col. 5, line 39 “cuff 120”, All figures, specifically figs 8-9) including a resilient cuff holder (Col. 5, lines 58-62 “a mounting portion 121/161 (flexible plate) of the cuff 120/160 is provided with a pair of hooks 122a/166a at one end of the cuff and a pair of hooks 122b/166b in inner position which respectively project outwardly along the cuff”; also Col 5, lines 16-20; shown best in fig 9. It is noted that the specification discusses the “resilient cuff holder” in paragraph 0084: “The resilient cuff holder 3 comprises two retaining members 38 at the first longitudinal end 35. In the shown example, the retaining members are formed as hooks,”.) and configured, in use, to surround a[n upper] limb of the individual (Col. 1, lines 5-6 “blood pressure monitors such as wrist-type or arm-type blood pressure monitors”), and – an interface member (Col. 5, lines 51-52 “lower housing 112”, Col. 5, “lines 20-21 lower housing 152”, figs 8-9 and 12) arranged at the control unit housing (Col. 5, lines 49-52 “the main housing 110 consists of an upper housing 111 and a lower housing 112”, Fig 8), provided a separate part from the control unit housing (Col. 5, lines 49-53 “the main housing 110 consists of an upper housing 111 and a lower housing 112 which are coupled together and secured by screws” Fig 8; also, Col. 5, lines 20-21 “lower housing 152”; it is noted that the lower housing 112/152 are separate pieces), wherein there is provided at least a pneumatic coupling (Col. 5, lines 62-64 “On the mounting portion 121 there is disposed an air inlet-and-outlet tube 123”; or Col. 5, lines 21-22 “An air inlet-and-outlet tube 163 disposed on the cuff 160 pierces the lower housing 152”) and for coupling the cuff assembly to the control unit housing (Col. 5, lines 39-41 “attachment structure between a cuff 120 and a main housing 110 for easy detachment of the cuff”; figs 8-9 and 12), wherein the resilient cuff holder comprises two retaining members (Col. 5, lines 58-62 “a mounting portion 121 (flexible plate) of the cuff 120 is provided with a pair of hooks 122a at one end of the cuff and a pair of hooks 122b in inner position which respectively project outwardly along the cuff”), the interface member comprising two complementary retaining members (Col. 5, lines 63-68 “A pair of openings 112a for engagement with the pair of hooks 122a are disposed in the battery storage chamber 116 of the main housing 110, a pair of openings (not shown in drawings) engaged with the pair of hooks 122b are disposed on the lower housing 112”) configured to be snap-fit with the retaining members (figs 9, 11-12, Col. 5, lines 16-22, lines 58-62, discussing hooks which are considered to snap-fit with the retaining member, here “lower housing”).  
Inagaki fails to disclose having at least an electrical coupling through the interface member. Inagaki discloses a device positioned on the wrist of an individual (see citation on rejection of claim 1). Although the device of Inagaki can be configured to fit an upper arm of an individual (since the claim does not recite any structure or size limitations of the device), Inagaki has not explicitly disclosed positioning the device on an upper limb of the individual. 
Ono teaches a similar vital monitoring device configured to be attached onto an upper arm of a patient for detecting, processing and displaying a plurality of vital signs including blood pressure (para 0005. Therefore, Ono has shown that it is well known in the art to provide a device on the upper arm of an individual for monitoring the blood pressure of the individual). Ono’s device includes a cuff 20 placed around an upper arm of a patient inflated by an inflator (para 0066, figs. 1 and 3, para 0091, inflator 70), a main body 40 detachably integrated with the cuff 20 with further detachably attached sensors such as electrodes of a cardiogram, respiration detector, sensor probe lead wire (para 0067; which are considered to be the “electrical coupling” since it electrically couples various sensors to the processor within the main body 40.). Ono teaches that it is known to include electrical coupling through the ‘interface member’ of the main body 40 (para 0066, fig. 5; It is noted that the claim as currently recited does not require any details regarding the interface member, as such, any arbitrary portion of the main body, can be reasonably construed to be the interface member). This allows for obtaining plural kinds of vital signs and the display for displaying the detected vital signs as the measurement data are integrated into the single main body attached on the cuff placed on the upper arm of the subject, it is convenient to handle so as to reduce burdens on the subject caused by applying the vital sign telemeter (para 0016). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Inagaki with the teachings of Ono to provide obtaining plural kinds of vital signs and the display for displaying the detected vital signs as the measurement data are integrated into the single main body attached on the cuff placed on the upper arm of the subject to provide the predictable result of improving convenience in handling, so as to reduce burdens on the subject caused by applying the vital sign telemeter.

Regarding claim 2, Inagaki as modified by Ono (hereinafter “modified Inagaki”) renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the interface member is a separate part interposed between the control unit housing and the cuff assembly for securing them together (Figs 9 and 12, throughout the disclosure but specifically at Col. 5, lines 6-15, and 16-37, more specifically discussing “attachment portion”, “lower housing” and “upper housing”, also  “attaching or detaching a cuff with respect to a main body of a blood pressure monitor… the upper housing 151 and lower housing 152 are coupled to each other and secured by screws 155”, therefore, the parts are separate parts connected via screws and hooks as shown). 

Regarding claim 3, modified Inagaki renders the device according to claim 2 obvious as recited hereinabove, Inagaki discloses wherein the interface member is screwed to the control unit housing (col. 5, line 15, “secured by screws 155”, figs 10-12).  

Regarding claim 4, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the retaining members are formed as hooks (figs 9-12, Col. 5, lines 64-67 “hooks 122a and 162b; Col. 5, lines 17-18 “hooks 162a and 162b”).  

Regarding claim 6, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Ono teaches wherein interlock elements / pins in holes along the transverse direction are provided (figs. 9, para 0074, slit 55a), and wherein the interface member comprises transverse holes arranged in the transverse direction for receiving the interlock pins (figs. 9, para 0074, slit 55a, the hold receives the interlock element which is considered to be the tip of the engagement sections 32 a), this allows for engaging the main body to the cuff securely. It would have been obvious to one of ordinary skill in the art at the time to modify the modified Inagaki with the additional teachings of Ono to provide the predictable result of securely connecting the two components. 

Regarding claim 7, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the interface member exhibits a. first face oriented towards control unit housing and a second face oriented towards the cuff assembly (Fig. 9, lower housing 112, first face considered to be the top surface in contact with the upper housing 111, and second face considered to be the lower surface contacting the cuff 120), wherein the first face is concave and is configured to follow the cylindrical body of the control unit housing (see fig 9; the inner surface of the top surface is shown to be concave; it is further noted that the claim has not positively recited that the body of the control unit is to be cylindrical.). 

Regarding claim 8, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the cuff holder is a resilient plastic part with retaining members or hooks integrally formed therein (Col. 5, lines 58-62 “a mounting portion 121 (flexible plate) of the cuff 120 is provided with a pair of hooks 122a at one end of the cuff and a pair of hooks 122b in inner position which respectively project outwardly along the cuff”; Fig 11; the claim has positively not required the resilient plastic part to be made of plastic. However, the flexible plate of the mounting portion is considered to be of similar material or structure).  

Regarding claim 9, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the interface member is an elongated flat plastic part (Col. 5, lines 58-62 “a mounting portion 121 (flexible plate); the claim has positively not required the interface member be made of plastic. However, the device, the upper and lower bodies are understood to be made of plastic to prevent damage to the device during use/drops).

Regarding claim 11, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein [at least a through hole is provided in a middle portion of the interface member for electrical wire connection, and] at least one through further holes is provided for pneumatic fluid piping (figs 9 and 11, showing the air inlet/outlet tube 123, which provides a hole for passing of air to the cuff, Col. 5, lines 62-64 “On the mounting portion 121 there is disposed an air inlet-and-outlet tube 123”). Ono teaches providing at least a through hole is provided in a middle portion of the interface member  (lower body) for electrical wire connection… in order to allow for achieving the predictable result of allowing for the electrical communication between sensors and the processor positioned within the housing (it is further noted that “a middle portion of the interface member” has not been specifically determined, therefore, any middle portion of the lower body can be reasonably construed as the “middle portion” as recited hereinabove).

Regarding claim 12, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Ono teaches wherein an ECG electrode is disposed around at least a part of the control unit housing and the interface member is configured to securely fix the ECG electrode on the control unit housing (para 0015) for obtaining plural kinds of vital signs and the display for displaying the detected vital signs as the measurement data are integrated into the single main body attached on the cuff placed on the upper arm of the subject to provide the predictable result of improving convenience of handling and to reduce burdens on the subject caused by applying the vital sign telemeter (para 0016). 

Regarding claim 13, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the interface member is made integral with the control unit housing (Fig. 11, Col 6, lines 34-40 “cuff is attached to the main housing by ..hooks…and securing …by the screw”; therefore, the resilient member is considered to be made integral to the control unit housing).  

Regarding claim 14, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses whereby the two complementary retaining members configured to be snap-fit with the retaining members form a tight fit (Col. 5, lines 22-25 “the hooks 162a and 162b on the cuff 160 are fitted to the openings 152a and 152b on the lower housing 152 for engagement to thereby secure the cuff 160 to the housing 150 as a single unit”).  

Regarding claim 15, modified Inagaki renders the device according to claim 14 obvious as recited hereinabove, Inagaki discloses whereby the retaining members are configured to be flush in contact with a housing surface (Col. 5, lines 22-25 “the hooks 162a and 162b on the cuff 160 are fitted to the openings 152a and 152b on the lower housing 152 for engagement to thereby secure the cuff 160 to the housing 150 as a single unit”; figs 8 and 10 showing the assembled device being flush, at least from one side/surface).  


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5687732 issued to Inagaki (presented in claim 1) in view of US Pat Pub No 20050171444 granted to Ono (presented in claim 1) as applied to claims 1-4, 6-9, and 11-15 above, and further in view of US Pat Pub No. 20160287104 granted to Tsunoda et al. (hereinafter “Tsunoda”).
Regarding claim 5, modified Inagaki renders the device according to claim 4 obvious as recited hereinabove, but fails to explicitly discloses wherein two hooks are provided spaced from one another of a distance at least 5 cm, or at least 50% of the height of the cuff assembly.  
Tsunoda a similar device having a blood pressure monitor 1 attachable to a cuff 20  via a plate member 40 wherein the plate members include clips that are space apart (see figs 10-12). Tsunoda teaches that the plate 40 has a length ranging from several centimeter to 10 centimeter (paragraph 0083, specifically the last few lines). Therefore, it is understood that the hooks could be are positioned at least 5 cm from one another (or could be configured to be). Which work to couple and integrate the main body and the cuff together. Additionally, it is noted that it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 10, modified Inagaki renders device according to claim 9 obvious as recited hereinabove, but fails to disclose wherein the elongated flat plastic part has a thickness along an assembling direction of less than 6 mm.  
Tsunoda teaches a similar device having a blood pressure monitor 1 attachable to a cuff 20  via a plate member 40. Tsunoda teaches that it is known for the attachment plate member to include a variable thickness from one end to the other and for the thickness to be of less than 6mm (para 0085 “the thickness t1 of the −Y-side side 40 c is set to be 3 mm”). As a result, when the air bladder is inflated, the outward force received by the plate member from the air bladder becomes substantially orthogonal to the longitudinal direction of the measurement site which reduces and substantially eliminates position shifting of the device (para 0024 and 0080). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified disclosure of Inagaki with the teachings of Tsunoda in order to provide a plate having sufficient thickness in order to provide the predictable result of eliminating positional shifting of the device.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10758130 issued to Mullin; and US issued to 6344025 Inagaki.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/             Examiner, Art Unit 3792